                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TL CONSTRUCTION MANAGEMENT, LLC,

                       Plaintiff,

               v.                                           Case No. 19-C-1077

CITY OF GREEN BAY,

                       Defendant.


                    DECISION AND ORDER DENYING PLAINTIFF’S
                         MOTION FOR RECONSIDERATON


       Plaintiff TL Construction Management, LLC, brought this action alleging Defendant City

of Green Bay violated its First and Fourteenth Amendment rights by enforcing ordinances against

Plaintiff without any rational basis. On October 15, 2020, the court granted the City’s motion for

a protective order seeking to quash Plaintiff’s Federal Rule of Civil Procedure 30(b)(6) deposition

notice relating to certain topics. Those topics include (1) how and when alleged housing code

violations at TL Construction, LLC’s properties came to the City’s attention; (2) who made the

decision to cite TL Construction, LLC for housing code violations, and why; and

(3) communications between anyone in the mayor’s office and anyone responsible for enforcing

the housing code regarding Troy Lasecki or TL Construction, LLC. Dkt. No. 22-4, ¶¶ 4–6. This

matter comes before the court on Plaintiff’s motion for reconsideration of the protective order.

Plaintiff requests that the court permit it to depose the City on the topics identified in its Rule

30(b)(6) deposition notice and to file its response to the City’s pending motion for summary

judgment within seven days of receiving the transcript of that deposition. For the following

reasons, Plaintiff’s motion will be denied.




         Case 1:19-cv-01077-WCG Filed 12/28/20 Page 1 of 4 Document 42
       Under Federal Rule of Civil Procedure 54(b), “any order or other decision . . . that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties does

not end the action as to any of the claims or parties and may be revised at any time before the entry

of a judgment adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P.

54(b). “A court has the power to revisit prior decisions of its own . . . in . . . circumstances such

as where the initial decision was ‘clearly erroneous and would work a manifest injustice.’”

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988) (quoting Arizona v.

California, 460 U.S. 605, 618 n.8 (1983)). The court finds that reconsideration of its October 15,

2020 decision is not warranted.

       Rule 30(b)(6) permits a party to name as a deponent “a public or private corporation, a

partnership, an association, a governmental agency, or other entity.” Fed. R. Civ. P. 30(b)(6). The

rule further requires the named organization to designate an agent to testify on the organization’s

behalf. The “persons designated [by the given organization] must testify about information known

or reasonably available to the organization.” Id. Rule 30(b)(6) serves several purposes: it reduces

the difficulties encountered in determining, prior to the taking of a deposition, whether a particular

employee or agent is a “managing agent;” it curbs the “bandying” by which officers or managing

agents of a corporation are deposed in turn but each disclaims knowledge of facts that are clearly

known to persons in the organization; and it assists organizations which find that an unnecessarily

large number of their officers and agents are being deposed by a party uncertain of who in the

organization has knowledge. Advisory Committee Notes on Rule 30(b)(6).

       The scope of Rule 30(b)(6) is limited by Rule 26 which allows a court, upon a showing of

good cause, to enter a protective order to protect a party from “annoyance, embarrassment,




                                                  2

         Case 1:19-cv-01077-WCG Filed 12/28/20 Page 2 of 4 Document 42
oppression, or undue burden or expense[.]” Fed. R. Civ. P. 26(c)(1). Rule 26 also requires that

the court limit the frequency or extent of discovery if it determines that:

       (i) the discovery sought is unreasonably cumulative or duplicative, or can be
       obtained from some other source that is more convenient, less burdensome, or less
       expensive;

       (ii) the party seeking discovery has had ample opportunity to obtain the information
       by discovery in the action; or

       (iii) the burden or expense of the proposed discovery outweighs its likely benefit,
       considering the needs of the case, the amount in controversy, the parties’ resources,
       the importance of the issues at stake in the action, and the importance of the
       discovery in resolving the issues.

Fed. R. Civ. P. 26(b)(2)(C).

       Plaintiff asserts that the topics contained in its deposition notice are proper topics for a Rule

30(b)(6) deposition. It argues that the use of a Rule 30(b)(6) witness to testify to these topics

would be more efficient than deposing nine individuals. Plaintiff also maintains that it prefers a

Rule 30(b)(6) deposition because it would obligate “the City to prepare whomever it designated,

by refreshing the witness’ memory as to information contained in the City’s records or known to

other people employed by the City . . . and it would have meant that the designated witness spoke

on behalf of the City, not just on behalf of himself.” Dkt. No. 39 at 4. While Plaintiff could depose

a Rule 30(b)(6) witness on general institutional knowledge, discovery of the specific facts

surrounding the events identified in Plaintiff’s notice is not the type of information that Rule

30(b)(6) is intended to address. Rule 30(b)(6) notices are used to obtain “information known or

reasonably available to the organization,” not the personal knowledge of easily identified

individuals. Fed. R. Civ. P. 30(b)(6).

       Plaintiff’s Rule 30(b)(6) deposition notice seeks to take an institutional deposition

regarding facts that are within the subjective personal knowledge and recollection of specific



                                                  3

         Case 1:19-cv-01077-WCG Filed 12/28/20 Page 3 of 4 Document 42
witnesses. Plaintiff essentially asks that the City be ordered to conduct the discovery Plaintiff

needs to prove its case by requiring a city official to interview each individual involved, including

the City’s former mayor, his staff, the City’s inspectors, and each municipal employee who issued

Plaintiff a citation, to determine whether there is evidence to support Plaintiff’s claim that the

citations were politically motivated. If Plaintiff’s allegations are true, the conduct engaged in by

the former mayor and municipal employees was clearly improper and not done on behalf of or for

the benefit of the City. By its very nature, this is not information that is known or reasonably

available to the City. In sum, Plaintiff is asking the court to order the City to undertake the

investigation that it believes will support its claims.        Rule 30(b)(6) does not require the

organization to be pressed into the role of a private investigator for the plaintiff.

         Under these circumstances, a Rule 30(b)(6) deposition is not the appropriate discovery tool

for these topics. The discovery sought could have been obtained from some other source that is

more convenient and less burdensome. The City disclosed the name of every witness likely to

have discoverable information that may be used to support any claim or defense, and those

individuals are in a better position to testify about their specific actions and conduct. Fed. R. Civ.

P. 26(a)(1)(A). Plaintiff has had ample opportunity to obtain the information through discovery

in the action. Accordingly, Plaintiff’s motion for reconsideration (Dkt. No. 39) is DENIED.

Plaintiff’s brief in opposition to the City’s motion for summary judgment is due fourteen days

from the date of this order. The City’s reply brief is due fourteen days after service of the response

brief.

         SO ORDERED at Green Bay, Wisconsin this 28th day of December, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge



                                                   4

          Case 1:19-cv-01077-WCG Filed 12/28/20 Page 4 of 4 Document 42
